On petition for rehearing by defendant, the court will treat the case-made in his case as a transcript. In this case the only question under the record in the transcript that can be considered by the court is the sufficiency of the information. It was not contended that the information was insufficient. The information properly charged the offense of driving a car while intoxicated. The petition for rehearing is denied, mandate ordered to issue.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 440